DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 9/7/2021 has been entered.  Claims 1-15 are pending in the application with claims 1-4, 8-12 amended, claims 7-10 withdrawn and claims 13-15 newly added.  The previous 35 USC 112 rejection of claims 1-6, 11, 12 are withdrawn in light of Applicant’s amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-14 are rejected under 35 U.S.C. 102(b) as being anticipated by Kappel et al. (US Patent Application Publication No. 2014/0358089, hereinafter Kappel).

In regard to claim 1, Kappel discloses an endoscope tip attachment (555, Figs. 5A,5B) comprising:
(555, Figs. 5A-5B) arranged to surround a distal end portion of an endoscope (250, Fig. 2A), the endoscope including a raising base configured to raise a treatment tool (Par. 34); and
a fluid controller (560) having one or more pressure receiving surfaces (via interior or each door (560), Figs. 5A-5B), the fluid controller being positioned at an opening of a treatment-tool insertion channel of the endoscope in a state in which the casing is attached to the distal end portion of the endoscope (the doors (560) would be positioned at an opening of the treatment tool insertion channel to enable surgical tools to be advanced through the endoscope and out of the doors (560) of the tip attachment), the fluid controller being configured to control a flow of solution that has flowed from the treatment-tool insertion channel of the endoscope toward the distal end portion of the endoscope to flow along a  surface of the raising base provided at the distal end portion of the endoscope (the doors (560) of the fluid controller block the flow of fluid from exiting the casing and therefore capable of being redirected over the raising base), the one or more pressure receiving surfaces being movable by pressure received from the solution (the doors (560) are capable of being moved depending on the pressure applied from the solution).

In regard to claim 11, Kappel teaches wherein the casing includes
(the proximal end of the casing (555) defines a fitting portion) configured to fit in a groove provided at the distal end portion of the endoscope (see annotated Fig. 5B below); and
an opening window (the opening formed when the doors (560) are open defines the opening window) provided between a portion at which the fluid controller is attached and the fitting portion  (see annotated Fig. 5B below).

    PNG
    media_image1.png
    534
    498
    media_image1.png
    Greyscale

In regard to claim 12, Kappel teaches wherein the casing includes
(555) to which the fluid controller is attached; and
a second casing (370) with respect to the first casing.

In regard to claim 13, Kappel discloses an endoscope system (250, Fig. 2A, 555, Figs. 5A-5B) comprising:
an endoscope (250) having a distal end portion (Fig. 2A); and
a tip attachment (555, Figs. 5A-5B) comprising:
a cylindrical casing (555) disposed at a distal end portion of an endoscope (Figs. 5A,5B, the casing attaches to the distal end portion of the endoscope), the endoscope including a raising base configured to raise a treatment tool (Par. 34); and 
one or more pressure receiving surfaces (via interior or each door (560), Figs. 5A-5B) disposed within the casing and configured to receive a flow of solution from an opening of a treatment-tool insertion channel of the endoscope in a first state in which the casing is attached to the distal end portion of the endoscope (the casing is capable of receiving a flow of solution from an opening of the treatment-tool insertion channel when the casing is attached to the distal end portion);
wherein the raising base having a first surface over which the solution flows in a second state in which the casing is not attached to the distal end portion of (fluid is configured to flow over the top surface of the elevator when the casing is not attached to the distal end portion of the endoscope); and
in the first state, the one or more pressure receiving surfaces being configured to move by pressure received from the flow of solution to divert at least a portion of the flow of solution to a second surface of the raising base, the second surface being different from the first surface (flow of solution through the treatment tool insertion channel would project along the first surface, i.e., top surface of the raising base and engage the doors (560) of the casing causing the doors to partially or fully swing open depending on the flow rate of the solution, whereby some of the solution will be diverted back towards the raising base and flow along other surfaces of the raising base).

In regard to claim 14, Kappel teaches wherein:
the first surface comprises a lifting surface of the raising base configured to raise the treatment tool (solution projecting from the treatment tool insertion channel would flow along the top surface, i.e. lifting surface of the raising base); and
the second surface comprises an adjacent surface of the lifting base positioned adjacent to a wall of the distal end portion of the endoscope (the solution diverted back towards the raising base would flow along adjacent surfaces of the lifting base).

Allowable Subject Matter
Claims 2-6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 11-15have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        December 9, 2021